Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The explanation provided on the drawings have clarified the questions.
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
Regarding claims 1,12,15 and 17, Applicant argues that Abbestam does not teach “the conveying body includes a corner face portion that extends transversely to the conveying plane and that connect angularly to a side face portion of a sort side”. Angularly is defined by Merriam-Webster’s Dictionary as “forming an angle”; angle is defined by Merriam-Webster’ Dictionary as “the figure formed by two lines extending from the same point” and corner is defined as “the point where converging lines, edges, or sides meet”. Looking at Figure 2 of Abbestam, it can be seen that Abbestam teaches the conveying plane and that connect angularly to a side face portion of a sort side. Applicant points out from looking at Figures 2 and 4 that Abbestam teaches “a rounded connection”, but does not cite in the teachings of Abbestam of “a rounded connection”. Further, “connect angularly” can be connected at any angle (to be chamfered or beveled). For the foregoing reasons, the claims stand rejected.
Drawings
Reference numeral 19’ 0 slit structure is only shown in the prior art figures and not in the drawings of the current invention (as well as coupling pieces 10,11,12). Is it to be assumed that they are replicated as is to the current invention? This is not a formal objection to the drawing, but rather an inquiry for clarification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-9,12-13, and 15-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbestam U.S. Patent No. 9,290,327.
Claims 1, 12, and 15, Abbestam teaches a chain link 1 for a conveyor chain Fig. 1, comprising a planar elongate sheet metal conveying body 2 having four outer corners and sides  (at 26 and 12 Fig. 2) that extend between adjacent outer corners Fig. 2, the sides including a pair of opposing long sides at 26 and a pair of opposing short sides at 12 that extend between the long sides at 26 Fig. 2, the sides at 12,26 further including side face portions  (edge of 2) Fig. 2 that extend substantially transversely to a conveying plane of the conveying body 2, and wherein at each of the outer corners, the conveying body 2 includes a corner face portion that extends transversely to the conveying plane and that connects angularly to a side face portion of a short side Fig. 2.  

    PNG
    media_image1.png
    378
    587
    media_image1.png
    Greyscale

Claims 2,18 and 25-26, Abbestam teaches at least one of the long sides includes a stamped side face portion presenting a stamped structure and wherein further at least one of the short side
Claim 3, Abbestam teaches the corner face portion Fig. 2 (by 12) of the conveying body 2includes a sharp-cornered connection to the side face portion (edge).  
Claim 4, Abbestam teaches the corner face portion (by 12 Fig. 2) of the conveying body 2 connects to the side face portion (edge) via a flat planar connection face 12.  
Claim 6, Abbestam teaches the conveying plane includes a flat planar transport surface 12.  
Claims 7 and 24, Abbestam teaches the conveying plane of 12 is bounded by a coined top section of a peripheral edge of the conveying body 2 that forms a smooth transition between a peripheral boundary of a flat planar transport surface 12 and the side face portions (edges) and the corner face portions of the peripheral edge of the conveying body 2 Fig. 2.  
Claim 8, Abbestam teaches the coined top section defines a peripheral boundary line of the flat planar transport surface 12 Fig. 2.  
Claim 9, Abbestam teaches at the corner face portion that connects angularly to the side face portion of the short side at 12 Fig. 2, the coined top section defines line portions of the peripheral boundary line that connect tangentially via a rounded connection Fig. 2.  
Claim 13, Abbestam teaches one long side of the pair of opposing long sides at 26 Fig. 2 of the elongate conveying body 2 of the link forms a leading edge of the link, and an opposite long side of the pair of opposing long sides forms a trailing edge of the link Fig. 2, while the pair of opposing short sides at 12 Fig. 2 of the conveying body 2 form lateral edges of the link Fig. 2.  
Claim 16 and 27, Abbestam teaches one tongue 30 of the tongues is centrally located on one long side of the pair of opposing long sides of the elongate conveying body 2 and two interspaced tongues 30 of the tongues 30 are placed on an opposite long side of the pair of opposing long sides, and wherein the tongues 30 are arranged such that the centrally located tongue 30 on the one long side of the conveying body 2 corresponds with an interspace between the interspaced tongues 30 on the opposite long side of the conveying body 2 Fig. 2.  
Claim 17, Abbestam teaches method of manufacturing a blank for a chain link 1 for a conveyor chain, wherein the blank is punched from a strip of sheet metal by stamping sheet metal through a die with a punch tool, and wherein the punch tool is arranged to overlap a longitudinal side of the strip of sheet metal to form a long side face of a conveying body 2 of the blank that extends transversely to the longitudinal side of the strip at 26 Fig. 2, so that a portion of the side face (edges) of the longitudinal side at 26 Fig. 2 of the strip forms a short side face at 12 Fig. 2 of the conveying body 2 of the blank, and a corner face portion of the conveying body 2 of the blank connects angularly with the short side face portion at a peripheral corner of the conveying body of the blank that is formed C7 L40-45.  
Claim 19, Abbestam teaches the short side face at 12 Fig. 2 is left as it is, in particular presenting a slit structure at 29 Fig. 2.  
Claim 20, Abbestam teaches opposing longitudinal side faces (of at 26 Fig. 2) of the strip of 2 form opposing short side faces at 12 Fig. 2 of the conveying body 2 of the blank, and wherein the width of the conveying body 2 of the blank equals the width of the strip of 2.  
Claim 21, Abbestam teaches opposing longitudinal edges of the strip of 2 form slit side face portions of 29 that present a slit structure at 29 Fig. 2, so that the short side face at 12 Fig. 2 of the conveying body 2 of the blank presents a slit structure at 29, and the long side face at 26 Fig. 2 of the conveying body 2 of the blank presents a stamped structure C7 L40-45.  
Claim 22, Abbestam teaches for punching subsequent blanks, the punch tool is indexed along a length of the strip of 2 over a distance that corresponds to a length of the blank to be stamped C7 L40-45.  
Claim 23, Abbestam teaches the blank is coined at the peripheral corner of the conveying body C7 L40-45.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abbestam U.S. Patent No. 9,290,327.
Claim 5, Abbestam teaches an angle of connection between the corner face portion and the side face portion Fig. 2 measured over the conveying body is between 1750 and 900, in particular between 1500 and 1000, and in particular is about 1200.  
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abbestam U.S. Patent No. 9,290,327 in view of Mueller U.S. Patent No. 3,706,200.
Claim 10, Abbestam does not teach as Mueller teaches the conveying body 12 has a centrally located coupling piece 20 on one long side thereof and a pair of interspaced coupling pieces 14 on the opposite long side thereof Fig. 10, and wherein the coupling pieces 14,20 are arranged such that the centrally located coupling piece on the one long side of the conveying body 12 corresponds with an interspace between the interspaced coupling pieces on the opposite long side of the conveying body 12 Fig. 10. It would be obvious to one of ordinary skill to use the coupling configuration of Mueller into the invention of Abbestam for simplification of manufacturing and assembly.  
Claim 11, Abbestam does not teach as Mueller teaches the coupling pieces 14,20 extend from the conveying body 12 to loop around a receiving space for a hinge pin 26 located below the conveying plane of the conveying body 12. It would be obvious to one of ordinary skill to use the coupling configuration of Mueller into the invention of Abbestam for simplification of manufacturing and assembly.    
Claim 14, Abbestam does not teach as Mueller teaches coupling pieces 14,20 extend from the conveying bodies 12 of consecutive links to loop around a receiving space for a hinge pin 26 located below the conveying plane of the conveying body 12, and wherein coupling pieces 14,20 of consecutive links cooperate to form a hinge, and are connected by means of a hinge pin 26 extending through the receiving space Fig. 1-2. It would be obvious to one of ordinary skill to use the coupling configuration of Mueller into the invention of Abbestam for simplification of manufacturing and assembly.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS